         Case: 3:20-cv-01088-slc Document #: 1 Filed: 12/08/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


JOSHUA GIBSON                                 )
1001 Pine Street                              )
Mosinee, WI 54455,                            )
                                              )     CIVIL ACTION FILE NO. _____________
               Plaintiff,                     )
                                              )     JURY TRIAL DEMAND
AMERISAFE RISK SERVICES, INC.                 )
2301 Highway 190 West                         )
Deridder, LA 70634,                           )
                                              )
               Involuntary Plaintiff          )
v.                                            )
                                              )
ARMOR LITE TRAILER                            )
MANUFACTURING, LLC                            )
1190 State Highway H                          )
Sikeston, MO 63801,                           )
                                              )
ABC INSURANCE COMPANY                         )
one or more fictitious insurance corporations )
                                              )
               Defendant.                     )


                                          COMPLAINT


       The above named plaintiff, Joshua Gibson, by HABUSH HABUSH & ROTTIER S.C.®,

his attorneys, as and for a Complaint against the above named defendants, alleges and shows to

the Court as follows:

                         GENERAL ALLEGATIONS APPLICABLE
                           TO ALL CLAIMS FOR DAMAGES

       1.      At the present time, the plaintiff, Joshua Gibson, is a citizen and resident of the

State of Wisconsin, residing at 1001 Pine Street, Mosinee, Wisconsin 54455.
          Case: 3:20-cv-01088-slc Document #: 1 Filed: 12/08/20 Page 2 of 6




        2.      At the present time, the involuntary plaintiff, Amerisafe Risk Services, Inc.

(Amerisafe”), is a foreign corporation duly licensed to do business in the State of Wisconsin, with

its principal place of business located at 2301 Highway 190 West Deridder, Louisiana 70634;

Amerisafe is an involuntary plaintiff by reason of Wis. Stat. §102.29 as it was the workers

compensation carrier for Joshua Gibson’s employer, Kafka Granite, LLC, and it provided workers’

compensation benefits to Joshua Gibson.

        3.      At the present time, the defendant, Armor Lite Trailer Manufacturing, LLC

(“Armor Lite”), is a foreign corporation conducting substantial business in the State of Wisconsin

with it principal place of business at 1190 State Highway H, Sikeston, Missouri 63801.

        4.      One or more unknown insurance companies, herein designated pursuant to Wis.

Stat. §807.12 by the fictitious name of ABC Insurance Company, had issued a policy or policies

of insurance to Armor Lite, which provided coverage to Armor Lite for claims such as those

hereinafter set forth in this Complaint and which policy or policies of insurance were in full force

and effect at the time of the hereinafter described matter; by virtue of this contract of insurance,

this defendant insurance company is a proper party defendant herein.

        5.      This Court has jurisdiction over the matter by virtue of 28 U.S. Code § 1332(a).

The damages involved in this case exceed $75,000 and the plaintiffs and defendants are citizens

of different states.

        6.      On or about September 25, 2018, the plaintiff, Joshua Gibson, while working in the

scope of his employment for his employer, Kafka Granite, LLC, was cleaning the trailer bed of a

semi-trailer designed, manufactured, and sold by Armor Lite.

        7.      In order to clean the trailer bed, the rear trailer gate, which weighs approximately

700 pounds, needs to be opened and latched to the side of the trailer with a chain mechanism. The

                                                 2
            Case: 3:20-cv-01088-slc Document #: 1 Filed: 12/08/20 Page 3 of 6




bed is then mechanically raised. Mr. Gibson was spraying the trailer bed with water, clearing out

any debris, which slid out of the bed, passing out the open rear trailer gate.

        8.      On this occasion, Mr. Gibson opened the rear trailer gate and secured it in the open

position with the chain and latching mechanism provided by the manufacturer. Mr. Gibson raised

the mechanical trailer bed and was in the process of rinsing out the debris from the trailer bed with

a hose when the chain holding the rear trailer gate open came loose, sending the 700-pound trailer

gate towards Mr. Gibson.

        9.      Mr. Gibson attempted the stop the trailer gate while it was swinging toward him

but was unable to hold it. Ultimately, Mr. Gibson attempted to get out of the way of the trailer

gate but his right leg was pinned to the ground and crushed by the rear trailer gate causing

significant permanent injuries, including loss of his right leg below the knee.

        10.     As a result of this incident, Mr. Gibson sustained permanent injuries and damages,

including past and future pain, suffering, disability, humiliation, embarrassment, worry and mental

distress, all of which is permanent in nature, and loss of enjoyment of life, past and future medical

expenses, past wage loss and impairment of future earning capacity, and other compensable

injuries.

                       CLAIMS FOR DAMAGES BASED ON NEGLIGENCE
                            OF THE DEFENDANT, ARMOR LITE

        11.     Reallege and incorporate herein by reference all of the allegations of paragraphs 1-

10 of the Complaint herein.

        12.     The defendant, Armor Lite, by its employees, agents and representatives, was

negligent and careless in the design, manufacture, assembly, testing, inspection, advertising,

instruction, warning, recall, distribution and sale of the Armor Lite trailer in question, and it was


                                                  3
         Case: 3:20-cv-01088-slc Document #: 1 Filed: 12/08/20 Page 4 of 6




otherwise negligent. In particular, the chain and latching mechanism that is supposed to hold the

rear trailer gate in the open position while the trailer bed is raised, can be “falsely secured”

appearing as though it is secure but because it does not have a fail-safe design, it can unknowingly

release and cause the 700 pound rear trailer gate to swing toward the closed position. This

extremely dangerous condition results from Armor Lite’s negligence described above.

        13.     The aforedescribed negligence and carelessness of the defendant, Armor Lite, was

a substantial factor in and a direct and proximate cause of the injuries sustained by Mr. Gibson. In

particular, as discussed above, the rear trailer gate and chain mechanism in question was designed

and manufactured without an appropriate safeguard or latching mechanism to secure the 700-

pound rear trailer gate in the open position which, in this instance, allowed the chain to slip, causing

the open trailer gate to become unsecured and allowing it to swing back toward its closed position

ultimately causing horrific injuries described above to Mr. Gibson.

        14.     As a result of the carelessness and negligence of the defendant, Armor Lite Trailers,

the plaintiff, Joshua Gibson, sustained permanent injuries and damages described above.

              CLAIMS FOR DAMAGES BASED ON STRICT PRODUCTS LIABILITY
                        AGAINST THE DEFENDANT ARMOR LITE

        15.     Reallege and incorporate herein by reference all of the allegations of paragraphs 1-

14 of the Complaint herein.

        16.     The trailer in question, manufactured by Armor Lite Trailers, was defective in its

design, manufacturing, and use of warnings and Armor Lite is strictly liable as a result pursuant to

Wisconsin Statutes § 895.047.

        17.     The trailer gate in question, particularly the chain and latching mechanism that

holds the rear trailer gate in the open position, contained a manufacturing defect as it departed


                                                   4
          Case: 3:20-cv-01088-slc Document #: 1 Filed: 12/08/20 Page 5 of 6




from its intended design even though all possible care was exercised in the manufacture of the

product as manufacturing defects in the chain, gate, and/or latching mechanism caused the rear

trailer gate to become unlatched from its open position, and swing toward Mr. Gibson as described

above.

         18.   In addition, the Armor Lite trailer in question was defective in design because the

foreseeable risk of harm posed by the product could have been reduced or avoided by the adoption

of a reasonable alternative design by Armor Lite and the omission of this alternative design renders

the trailer not reasonably safe. In particular, the rear trailer gate, chain, and latching mechanism

that are supposed to hold the rear trailer gate in the open position but instead is capable of coming

loose, causing the rear trailer gate to swing back toward the closed position when the trailer is

elevated because of this defective design.

         19.   The Armor Lite trailer in question is also defective because of inadequate

instructions and warnings because the foreseeable risk of harm posed by the trailer, including its

rear trailer gate, chain, and latching mechanism that is supposed to hold the rear trailer gate in the

open position, could have been reduced or avoided by the provision of reasonable instructions and

warnings by Armor Lite and the omission of these instructions and warnings renders the product

not reasonably safe.

         20.   The defective condition of the Armor Lite trailer rendered the product unreasonably

dangerous to persons and property.

         21.   The defective condition existed at the time the product left the control of Armor

Lite.

         22.   The trailer in question reached the user or consumer, namely, Kafka Granite, LLC,

without substantial change in the condition which it was sold.

                                                  5
          Case: 3:20-cv-01088-slc Document #: 1 Filed: 12/08/20 Page 6 of 6




        23.       The defective condition described herein was a substantial factor and a direct and

proximate cause of the injuries sustained by Mr. Gibson described herein.

        WHEREFORE, the plaintiff demands judgment against the defendants for the amount of

damages found to be appropriate, together with the costs, disbursements and prejudgment interest

in this action.

        Plaintiff alleges that his damages are more than the minimum amount necessary to invoke

the jurisdiction of this Court.

        Dated at Waukesha, Wisconsin this 7th day of December, 2020.

                                               HABUSH HABUSH & ROTTIER S.C.®
                                               Attorneys for Plaintiff


                  Electronically Signed By:    Timothy S. Trecek
                                               Timothy S. Trecek
                                               State Bar No. 1021161
                                               Email: ttrecek@habush.com
                                               Jesse B. Blocher
                                               State Bar No. 1059460
                                               Email: jblocher@habush.com



              PLEASE TAKE NOTICE THAT THE PLAINTIFF DEMANDS THAT THE
                ABOVE ENTITLED ACTION BE TRIED BY A SIX PERSON JURY.

P.O. ADDRESS:
Stone Ridge I, Suite 100
N14 W23755 Stone Ridge Drive
Waukesha, WI 53188
(262) 523-4700




                                                  6
